DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2021 has been entered.

The indicated allowability of claims 1-3, 6, 11, 12, 16 and 29 are withdrawn in view of the newly applied references to Misuhara et al. (U.S. Patent Publication No. 2004/018191A1).  Rejections based on the newly cited reference(s) follow.
Claim Objections
Claim 29 is objected to because of the following informalities:  In claim 29, line 17, the phrase “with component sewn portions” appears that it should have read “with the component sewn portions” since “component sewn portions” has already been established in line 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 2, 6, 11, 12, 16 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Misuhara et al. (U.S. Patent Publication No. 2004/018191A1, cited by applicant). 
Misuhara et al. (’191) discloses a slide fastener-attached product comprising:
a first element member (3) in which fastener elements (4) and an insert pin portion (9) forming a separable rear end stop (at 5) for a slide fastener are attached to a fixing member (6),
a second element member (3) in which fastener elements (4) and a box portion (7,8) forming the separable rear end stop are attached to a fixing member (6), and
fastener attached members (members of object fabric 42, see Fig. 13 and paragraph [0058]) having a pair of element attaching edge portions (distal edge portions of 42 proximal to portion 10, as best shown in Fig. 14) to which a pair of the first element member and the second element member are attached in a position facing to each other (as depicted in Figs. 13 and 14), 
wherein the first element member and the second element member have element holding portions (portions of 3 having elements 4 thereon) in which the fastener elements (4) are attached to the fixing member (6) and component holding portions (portions of 3 having components 7-8, 9 thereon) in which the insert pin portion (9) or the box portion (7-8) is attached to the fixing member (6) with respect to a length direction (direction along the top to bottom as shown in Fig. 1) of the fixing member (6), and 
at least the component holding portions of the first element member and the second element member are fixed to the element attaching edge portions with component sewn portions (portions having sewing threads 40) formed of sewing threads (40) and piercing the fastener attached members (42; as depicted in Figs. 13 and 14, and described in paragraph [0058]);
(concerning claim 2) the component sewn portion is formed in at least a part of a directly-attached region (defined at least in part by portions 10, 10) within which the insert pin portion or the box portion is attached directly (as shown in Figs. 12-14) to the fixing member (3) with respect to the length direction;
(concerning claim 6) the insert pin portion and the box portion have thread accommodating portions (23, of 10) accepting and accommodating the sewing threads (See Fig. 13) of the component sewn portion, and the component sewn portion is formed so as at least a part of the sewing threads of the component sewn portion to be accommodated in the thread accommodating portion of the insert pin portion or the box portion (as depicted in Figs. 13 and 14);

(concerning claim 12) the element holding portions of the first element member and the second element member are fixed directly to the element attaching edge portions with element sewn portions (40, 40) piercing the fastener attached members (as shown in Fig. 13, and described in at least paragraphs [0058]-[0059]; and “sewing” inherently encompasses piercing); and
(concerning claim 16) the box portion (7, 8) has at least a box body portion (7) which has an insert pin accommodating portion (31) capable of inserting and accommodating the insert pin portion (9)  therein and stops a slider (35) by contacting, and the slider (35) is slidably attached to an element row formed of the fastener elements in a posture that a rear mouth of the slider faces to the box body portion (as shown in Fig 1).
Concerning claim 29, Misuhara et al. (’191) disclose all the structural features of the slide fastener-attached product and provides manufacturing steps of the slide fastener-attached product, which includes: 
a first element member (3) in which fastener elements (4) and an insert pin portion (9) forming a separable rear end stop (5) for a slide fastener are attached to a fixing member (6) and having an element holding portion (see above in the previous page(s) as they pertain to the rejected claims under §102 indicated herein) in which the fastener elements (4) are attached to the fixing member (6) and a component holding portion (as designated above in the previous page(s) as they pertain to the rejected claims under §102 indicated herein) in which the insert pin portion (9) is attached to the fixing member (6) with respect to a length direction of the fixing member, and wherein the first element member being formed “by injection molding” (see paragraph [0054]);
a second element member (3) in which fastener elements (4) and a box portion (7, 8) forming the separable rear end stop (5) are attached to a fixing member (6) and having an element holding portion (as designated above in the previous page(s) as they pertain to the rejected claims under §102 indicated herein) in which the fastener elements (4) are attached to 
forming fastener attached members (42, 42; formed by the end portions of each of 42 being provided in a folded-over shape as shown in Fig. 14) having a pair of element attaching edge portions (as designated above in the previous page(s) as they pertain to the rejected claims under §102 indicated herein) in a position facing to each other (as shown in Figs. 1 & 12); and 
forming component sewn portions piercing (i.e., by sewing at sewing positions 40, as shown in Figs 13 and 14 and described in at least paragraph [0058] “by a sewing machine”) the fastener attached members (3, 3) and fixing at least the component holding portions of the first element member (3) and the second element member (3) to the element attaching edge portions (of 42)  with component the sewn portions by conducting a sewing processing (i.e., via “sewing”, para. [0058]) on the first element member (3), the second element member (3) and the corresponding element attaching edge portions of the fastener attached members (42) by using a sewing machine (“by a sewing machine”, paragraph [0058]).
Allowable Subject Matter
Claims 4, 5, 7-10, 13-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-28 are allowed.
Claims 18-24 are allowed in view of the prior art of record fails to suggest of make obvious, the claimed element member, viewed as a whole, requiring wherein the fixing member is formed of string-shaped members and wrapped with the fastener element, in combination of the other limitations of the claims depending directly and indirectly therefrom. 
To conclude, each claim is allowable because each claim recites a combination of elements not disclosed or suggested by any of the references of record, taken alone or in combination. The invention resides in the combination of elements as variously recited in the claims, and not in the presence of any one or a few particular elements or limitations. Further, it is to be understood that each claim stands on its own merits.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J Sandy whose telephone number is (571)272-7073.  The examiner can normally be reached on m-f 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Robert Sandy/            Primary Examiner, Art Unit 3677